         Case 1:16-cv-12036-PBS Document 122 Filed 04/14/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                             Civil Action No. 16-12036-PBS
____________________________________
                                       )
DJAMEL OUADANI, on behalf of           )
himself and all others similarly situated,
                                       )
                                       )
       Plaintiff                       )
v.                                     )
                                       )
DYNAMEX OPERATIONS EAST, LLC, )
                                       )
       Defendant/Third Party Plaintiff )
                                       )
v.                                     )
SELWYN AND BIRTHA SHIPPING LLC, )
                                       )
Third-Party Defendant.                 )
____________________________________

                         ORDER GRANTING FINAL APPROVAL
                      OF PROPOSED CLASS ACTION SETTLEMENT

       This matter came on for hearing on March 27, 2020, following the filing of Plaintiff’s

Assented-To Motion for Final Approval of Class Action Settlement (the “Motion for Final

Approval”). Following hearing on the Motion for Final Approval, and the Court having

considered all papers filed and proceedings had herein, and having reviewed the record in the

above captioned matter,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

       1.      This Court has jurisdiction over the subject matter of this proceeding and all

parties in this proceeding, including all members of the Settlement Class.

       2.      The Court finds that the settlement memorialized in the Settlement Agreement

and Release of Claims (“Settlement”) is fair, reasonable, and adequate under Fed. R. Civ. P. 23

and meets all requirements for final approval. The Court hereby finally and unconditionally


                                                1
             Case 1:16-cv-12036-PBS Document 122 Filed 04/14/20 Page 2 of 5




  approves and gives effect to the Settlement in its entirety. The Court finds that the terms and

  provisions of the Settlement have been entered into in good faith and are in the best interest of

  the Settlement Class and in full compliance with all applicable requirements of the Federal Rules

  of Civil Procedure, due process, and any other applicable law.

        3.         Class counsel shall have the authority and discretion to direct the allocation of

distributions to members of the Settlement Class, and to resolve any disputes as to such

distributions, in a manner that is consistent with the terms of the Settlement and with applicable

law, and based on all reasonably available information.

        4.         Pursuant to Fed. R. Civ. P. 23(c)(2)(B), the Court approves the content and

distribution of the Notice package attached to the Motion for Final Approval as Exhibit 3. The

Court finds that the content and distribution of such documents complied with Fed. R. Civ. P. 23

and due process.

        5.         Pursuant to Fed. R. Civ. P. 23(h)(3), the Court makes the following findings of

fact and legal conclusions in connection with Class Counsel’s request for fees and costs. The

“common-fund” doctrine allows counsel to draw a reasonable fee as a percentage of the fund

created by a settlement for the benefit of the class. Boeing Co. v. VanGemert, 444 U.S. 472, 478

(1980). As the First Circuit held, the “percentage of fund” approach offers distinctive advantages

including: (1) it is less burdensome to administer; (2) it reduces the possibility of collateral

disputes; (3) it enhances the efficiency throughout the litigation; (4) it is less taxing on judicial

resources; and (5) it better approximates the workings of the marketplace. In re Thirteen Appeals

Arising out of the San Juan Dupont Plaza Hotel Fire Litig., 56 F.3d 295, 307 (1st Cir. 1995). For

these reasons, the “use of the [percentage of fund] method in common fund cases is the prevailing

praxis.” Id. Indeed, there is a “clear consensus among federal and state courts” that the percentage




                                                     2
             Case 1:16-cv-12036-PBS Document 122 Filed 04/14/20 Page 3 of 5




of fund approach is the more efficient, better reasoned, and effective method. See, e.g., Archbold v.

Wells Fargo Bank, N.A., 2015 U.S.Dist.LEXIS 92855, at *11 (S.D.W.Va. July 13, 2015) (citing a

“clear consensus among federal and state courts…that the award of attorneys’ fees in common

fund cases should be based on a percentage of the recovery” because “the percentage of fund

approach is the better-reasoned and more equitable method of determining attorneys’ fees in such

cases.”).

            Multiple considerations support approval of the requested award of fees and costs. First,

 the Settlement provides for a substantial award of money for the benefit of numerous members

 of the Settlement Class. Second, no member of the Settlement Class objected to the proposed

 award of fees and costs. Third, class counsel demonstrated resourcefulness, skill, efficiency, and

 determination in this case. See In re Relafen Antitrust Litig., 231 F.R.D. 52, 85-89 (D. Mass.

 2005) (citing factors). Fourth, the amount of time spent on these matters has been substantial, as

 demonstrated by Class Counsel’s lodestar, which totals at least $120,750 to date. Taking into

 account the additional time that class counsel has and will spend on settlement administration,

 the multiplier in this case is approximately 1.2 or less, which is well within the bounds of

 reasonableness for a class action. See, e.g., Maley v. Del Global Techs. Corp., 186 F. Supp. 2d

 358, 371 (S.D.N.Y. 2002) (multiplier of 4.65); In re Rite Aid Corp. Secs. Litig., 146 F. Supp. 2d

 706, 736 n.44 (E.D. Pa. 2001) (concluding that, under the cross-check approach, a lodestar

 multiplier in the range of 4.5 to 8.5 was “unquestionably reasonable”); New Eng. Carpenters

 Health Benefits Fund v. First Databank, 2009 U.S. Dist. LEXIS 68419, at *8 (D.Mass. Aug. 3,

 2009) (Saris, J.) (awarding a fee representing a multiplier of approximately 8.3 times the

 lodestar). Finally, Class Counsel has incurred out-of-pocket expenses in the amount of

 $10,932.41 and expects to incur additional settlement administration expenses.




                                                     3
            Case 1:16-cv-12036-PBS Document 122 Filed 04/14/20 Page 4 of 5




       6.        Settlement funds, totaling four hundred thousand dollars ($400,000.00), shall be

distributed in accordance with the Settlement. More specifically:

             a. Plaintiff Djamel Ouadani shall receive an incentive payment of twenty-five

                 thousand dollars ($25,000.00);

             b. Fair Work, P.C., shall receive payment for attorneys’ fees in the amount of one

                 hundred thirty-three thousand three hundred and thirty-three dollars

                 ($133,333.00);

             c. Fair Work, P.C., shall receive payment for costs (including litigation costs and

                 settlement administration costs) of ten thousand dollars ($10,000.00);

             d. The remaining settlement funds, totaling two hundred thirty-one thousand six

                 hundred sixty-seven ($231,667.00) shall be distributed to the Settlement Class, in

                 accordance with the Settlement; and

             e. In accordance with the Settlement, unclaimed settlement funds shall revert to a cy

                 pres fund for the benefit of the Massachusetts IOLTA Committee.

       7.        Based on his filing of a timely opt-out notice, Ali Ennab is excluded from this

case, will receive no money from the case, and will not be bound by any releases or judgments in

the case. Otherwise, because no other member of the Settlement Class submitted a timely opt-out

form, all other members of the Settlement Class shall be bound by the Settlement and this Order.

       8.        Without affecting the finality of this Order, the Court retains jurisdiction over this

action and the parties to administer, supervise, interpret, and enforce the Settlement and this Order.

Class Counsel shall notify the Court when all settlement funds have been distributed.

       9.        This case and all released claims are otherwise dismissed on the merits, with

prejudice, and with each party to bear its own costs, except as otherwise set forth in this Order.




                                                   4
        Case 1:16-cv-12036-PBS Document 122 Filed 04/14/20 Page 5 of 5




      IT IS SO ORDERED.




Dated: April 14, 2020

                                    /s/ PATTI B. SARIS
                                    Patti B. Saris
                                    United States District Judge




                                       5
